  Case 20-21593-jrs          Doc 35 Filed 12/31/20 Entered 01/01/21 01:03:56                      Desc Imaged
                                   Certificate of Notice Page 1 of 2
                                   UNITED STATES BANKRUPTCY COURT
                                         Northern District of Georgia
                                            Gainesville Division
                                         Room 120 Federal Building
                                            121 Spring Street, SE
                                           Gainesville, GA 30501
                                           www.ganb.uscourts.gov
In
Re:    Glenn Michael Heagerty Jr.                          Case No.: 20−21593−jrs
                                                           Chapter: 13
                                                           Judge: James R. Sacca

                         ORDER SETTING DEADLINE TO CORRECT FILING
                       DEFICIENCY PURSUANT TO GENERAL ORDER 40−2020
Pursuant to General Order 40−2020, which provides filing options for debtors not represented by an attorney ("Pro Se
Debtors"), the debtor submitted document(s) on 12/7/20. General Order 40−2020 requires Pro Se Debtors to mail certain
original signed documents submitted by email or fillable form to the Court within fourteen (14) days of submission.

To be Filed by 01/12/21
Original Declaration About Debtor's Schedules (Form 106) filed by Glenn Michael Heagerty Jr.



If, by the date set forth above, the debtor fails to file the required papers or correct the deficiencies, the Court
may strike the pleading or dismiss this case without further notice or hearing.

The Clerk will serve this order on the debtor and the Trustee.

SO ORDERED, on December 29, 2020.




Form 436BK August 2020                                         James R. Sacca
                                                               United States Bankruptcy Judge
        Case 20-21593-jrs                  Doc 35 Filed 12/31/20 Entered 01/01/21 01:03:56                                              Desc Imaged
                                                 Certificate of Notice Page 2 of 2
                                                               United States Bankruptcy Court
                                                                Northern District of Georgia
In re:                                                                                                                  Case No. 20-21593-jrs
Glenn Michael Heagerty Jr.                                                                                              Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 113E-8                                                   User: morriss                                                               Page 1 of 1
Date Rcvd: Dec 29, 2020                                                Form ID: 436BK                                                             Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 31, 2020:
Recip ID                 Recipient Name and Address
db                     + Glenn Michael Heagerty, Jr., 2890 Willow Wisp Way, Cumming, GA 30040-7183

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 31, 2020                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 29, 2020 at the address(es) listed
below:
Name                               Email Address
Lisa F. Caplan
                                   on behalf of Creditor WILMINGTON SAVINGS FUND SOCIETY FSB lcaplan@rubinlublin.com,
                                   akhosla@rubinlublin.com;nbrown@rubinlublin.com;ruluecf@gmail.com;BKRL@ecf.courtdrive.com

Nancy J. Whaley
                                   ecf@njwtrustee.com


TOTAL: 2
